DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/10/2022 have been fully considered but they are not persuasive.
With regards to applicant’s argument that the Park et al reference does not disclose the amendments that calls for the hearing aid system including a printed circuit board, the examiner disagrees. The Park et al reference teaches a hearing aid system (para 0086: hearing aid) that includes a printed circuit board (para 0176: PCB(printed circuit board) board).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6 & 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al, US Patent Pub. 20160111208 A1.
Re Claim 1, Park et al discloses a rechargeable hearing aid system (para 0086: wirelessly transmitting power to hearing aid devices) comprising: a hearing aid (para 0086: hearing aid); a rechargeable battery unit (para 0086: rechargeable battery), further comprising a rechargeable battery (para 0086: rechargeable battery), a ferrite sheet (para 0144: ferrite sheet within the coil), a printed circuit board (para 0176: PCB(printed circuit board) board), and an inductive charging coil in electrical communication with said rechargeable battery (paras 0081, 0083-0084: inductance; para 0145: coil with inductance); and a power source (para 0086: wirelessly transmitting power to hearing aid devices).
Re Claim 2, Park et al discloses the system of claim 1, wherein said power source is an inductive charging surface (paras 0081, 0083-0084: inductance).
Re Claim 5, Park et al discloses the system of claim 1, further comprising a battery unit housing (para 0139: hearing aid includes battery to be charged therewithin).
Re Claim 6, Park et al discloses the system of claim 5, wherein said inductive charging coil and said ferrite sheet are contained within said housing (paras 0081, 0083-0084: inductance; para 0145: coil with inductance where since the coil is used to charge the battery, it will naturally be located within the battery housing).
Re Claim 13, Park et al discloses a rechargeable hearing aid system (para 0086: wirelessly transmitting power to hearing aid devices), comprising, a hearing aid (para 0086: hearing aid); a rechargeable battery unit (para 0086: rechargeable battery);  further comprising a rechargeable battery (para 0086: rechargeable battery), a ferrite sheet (para 0144: ferrite sheet within the coil), a printed circuit board (para 0176: PCB(printed circuit board) board), and inductive charging coil in electrical communication with said rechargeable battery (paras 0081, 0083-0084: inductance; para 0145: coil with inductance); and, a case having a lid (fig. 15; claim 6), a housing chamber (fig. 15; claim 6), and a power supply (para 0086: rechargeable battery is read as the power source); wherein a hearing aid is placed into said housing chamber (fig. 15; claim 6), and wherein said power supply is in electrical communication with said rechargeable battery in said hearing aid (para 0086: rechargeable battery is read as the power source), such that said rechargeable battery is charged while stored in said housing chamber (para 0086: rechargeable battery is read as the power source; fig. 15; claim 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 7-12 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al, US Patent Pub. 20160111208 A1 as applied to claim 2 above, in view of Blum et al, US Patent Pub. 20170127196 A1. (The Blum et al reference is cited in IDS filed 6/21/2021)
Re Claim 3, Park et al discloses the system of claim 2, but fails to disclose wherein said power source is removably coupled with a case. However, Blum et al discloses a system where a hearing aid can be wirelessly recharged whereby the recharging is carried out by the base unit with the base unit being removeably attached to the device being charged (i.e. hearing aid) (Blum et al, paras 0247, 0270: base unit is also read as an adaptor). It would have been obvious to modify the hearing aid wireless charging of Park et al such that the charging unit is removeable coupled with the device being charged as taught in Blum et al for the purpose of being able to make the device lighter by only attaching it to the charger when it needs to be charged.
Claim 4 has been analyzed and rejected according to claim 3.
Re Claim 7, Park et al discloses the system of claim 5, but fails to disclose wherein said inductive charging coil and ferrite sheet are located externally to said housing. However, Blum et al discloses a system where a hearing aid can be wirelessly recharged whereby the recharging is carried out by the base unit with the base unit being removeably attached to the device being charged (i.e. hearing aid) (Blum et al, paras 0247, 0270); whereby the rechargeable unit include coils with inductance (Blum et al, para 0129) and ferrite sheets (Blum et al, paras 0058, 0080-0081: ferrite). It would have been obvious to modify the Park et al Park et al system such that the charging transmitter and receiver coils along with the ferrite sheets are mounted within the attachable/removable base unit as taught in Blum et al for the purpose of being able to make the device lighter by only attaching it to the charger when it needs to be charged.
Re Claim 8, Park et al discloses the system of claim 5, further comprising a case having a lid, housing chamber (fig. 15; claim 6), but fails to explicitly disclose a power source removably coupled to said housing chamber. However, Blum et al discloses a system where a hearing aid can be wirelessly recharged whereby the recharging is carried out by the base unit with the base unit being removeably/changeably attached to the device being charged (i.e. hearing aid) (Blum et al, paras 0247, 0270: base unit is read as the power source/rechargeably battery could also be fixedly attached). It would have been obvious to modify the hearing aid wireless charging of Park et al such that the charging unit is removeable/changeably coupled with the device being charged as taught in Blum et al for the purpose of being able to make the device lighter by only attaching it to the charger when it needs to be charged.
Claims 9-12 have been analyzed and rejected according to claim 8.
Claim 14 has been analyzed and rejected according to claims 8 & 13.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651        						5/7/2022